Citation Nr: 0910251	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-35 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for service-
connected left knee degenerative joint disease (DJD) with 
left leg muscle atrophy, currently evaluated as 20 percent 
disabling effective December 6, 2005.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1979 to May 
1983.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma that denied a rating in excess of 10 
percent for the Veteran's service-connected left knee 
disability and denied service connection for a back 
disability.  

During the course of the appeal, the RO issued a November 
2008 rating decision awarding a 20 percent disabling rating 
for left knee disability, effective December 6, 2005, the 
date VA received the Veteran's claim.  However, a Veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, as the 
evaluation of the Veteran's left knee disability remained on 
appeal.

With respect to the back claim, the RO granted service 
connection for degenerative joint disease of the lumbar spine 
in September 2007.  This constitutes a full grant of benefits 
sought on appeal with respect to this issue.  

The Board further notes that in the February 2009 written 
communication addressed to the Board, the Veteran seeks 
entitlement to individual unemployability (TDIU).  The Board 
observes that the RO has not yet considered the claim.  Thus, 
it is referred to the RO for appropriate action.


FINDING OF FACT

The Veteran submitted a written withdrawal of the issue of 
entitlement to an increased disability rating for his service 
connected left knee DJD disability.


CONCLUSION OF LAW

The issue of entitlement to an increased disability rating in 
excess of 20 percent disabling for service-connected left 
knee DJD is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and (d) 
(West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has submitted a written request to withdraw the 
appeal of the denial of an increased disability rating for 
his service-connected left knee DJD with left leg muscle 
atrophy.  The Veteran also requested that his VA claims 
folder be transmitted back to the RO for action on a claim 
for entitlement to TDIU.  The communication was received by 
the Board on February 23, 2009.

Under 38 U.S.C.A. § 7105, the Board does not have 
jurisdiction over issues withdrawn by the Veteran.  Pursuant 
to 38 C.F.R. § 20.204, the Veteran can withdraw his appeal, 
or any issue therein, in a written submission to the Board.  
In this case, the February 23, 2009, statement meets the 
requirements for a valid withdrawal of his appeal.  Pursuant 
to 38 C.F.R. § 20.204(b), the withdrawal was effective upon 
receipt by the Board, or in this case, on February 23, 2009.  
Thus, the Board has no jurisdiction to consider the issue 
which has been withdrawn and it shall therefore be dismissed.


ORDER

The appeal of the denial of an increased disability rating 
for left knee DJD is dismissed.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


